          Case 1:16-cr-10304-LTS Document 57 Filed 06/26/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

     UNITED STATES OF AMERICA                       )
                                                    )
                         v.                         )   1:16-cr-10304-LTS
                                                    )
                                                    )
     JALONNI SHABAZZ                                )
     (indicted as Jalonni Tucker)


       MOTION TO WITHDRAW MOTION FOR COMPASSIONATE RELEASE

       Now comes Mr. Shabazz and moves to withdraw his previously filed pro se Motion for

Compassionate Release. Dkt. 53. In support thereof, Mr. Shabazz filed a Motion for

Compassionate Release on June 8, 2020. The following day the Court provided undersigned

counsel with a copy of the motion. Dkt. 54. Counsel then reviewed the motion and discussed it

with Mr. Shabazz by telephone and e-mail. Based on this review and discussion, counsel

declined to represent Mr. Shabazz on the motion. Mr. Shabazz indicated his intention to proceed

pro se, and counsel communicated that intent to the Court. See Dkt. 54. However, on June 26,

2020 counsel received an e-mail from Mr. Shabazz which stated that he had reconsidered and

now wished to withdraw the Motion for Compassionate Release. Mr. Shabazz also requested that

counsel notify the Court of his request to withdraw.

       For the above reasons, Mr. Shabazz requests that this motion be allowed.




                                                1
         Case 1:16-cr-10304-LTS Document 57 Filed 06/26/20 Page 2 of 2



                                              Respectfully submitted,
                                              JALONNI SHABAZZ (Tucker)
                                              by his attorney

                                              /s/ Joshua Hanye
                                              Joshua Hanye, BBO#661686
                                              FEDERAL PUBLIC DEFENDER OFFICE
                                              51 Sleeper Street, 5th Floor
                                              Boston, MA 02210
                                              617-223-8061



                                      Certificate of Service

       I, Joshua Hanye, hereby certify that this document was this day filed through the ECF
       system and will be sent electronically to the registered participants as identified on the
       Notice of Electronic Filing (“NEF”).


Date: June 26, 2020                                            /s/ Joshua Hanye______
                                                               Joshua Hanye




                                                 2
